Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 08/20/2021.
Claims 1-22 are currently pending. 
Claims 1-22 are currently amended.

Allowable Subject Matter
Claims 1-22 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-22 are considered allowable because Applicant’s arguments below are persuasive enough to withdraw the rejection because:
“Skerry fails to teach or suggest ‘using processing time values at both the source and destination and transmission time values to identify multiple latencies experienced due to each packet-processing operation at both the source host computer and destination host computer and a latency experienced in the transmission from the source host computer to the destination host computer through the SDDC,’ as recited in amended independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scott (US 20170324778 A1) pertains to a network system that receives an input packet from a network source, generates a timestamp, concurrently sends an output packet to the tools based upon the input packet, tracks return packets from the tools, and determines whether a timeout has occurred with respect to the timeout threshold based upon a difference between the timestamp and a current timestamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES C JIANG can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2412